Citation Nr: 1109778	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  10-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a December 2009 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky in which the RO found that new and material evidence had not been received to reopen the appellant's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The appellant, who had active service from May 1968 to May 1970, appealed that decision to the BVA.  Thereafter, the RO referred the case to the Board for appellate review.


FINDING OF FACT

On September 13, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant through his accredited representative that a withdrawal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2010).  

In this case, the appellant withdrew his appeal as to his claims of entitlement to service connection for bilateral hearing loss and tinnitus in a statement received by VA on September 13, 2010.  See appellant's statement dated in August 2010; letter from the appellant's representative dated in September 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding those claims.  Accordingly, the Board finds that the issues of whether new and material evidence has been received to reopen the appellant's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus have been properly withdrawn by the appellant and dismisses those claims. 


ORDER

The appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus is dismissed.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


